department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg et1 genin-158659-05 office_of_chief_counsel number info release date uil -------------------------- ----------------- ------------------------------ dear ------------- this letter responds to your request for information dated date your question related to income_tax_withholding of social_security disability benefits this letter will provide you with some general information about the applicable tax laws your question apparently relates to two sources of income namely social_security disability benefits and supplemental_security_income ssi both of these programs are administered by the social_security administration the disability program provides assistance to people with disabilities in the form of benefit payments in addition to disability benefits a person may qualify for ssi based on financial need for more information about these two programs please visit www socialsecurity gov or your local social_security office each of the above benefits is taxed differently disability benefits are taxed to the same extent as other social_security_benefits under sec_86 under the provisions of this section if a taxpayer receives only disability benefits during the year those benefits are generally not taxable if the taxpayer also receives income from other sources such as wages from employment a part of the benefit may be included in gross_income additionally we have attached publication tax highlights for persons with disabilities for your convenience please also see publication social_security_benefits and equivalent railroad retirement benefits for a discussion of income_tax reporting and payment requirements for persons receiving disability benefits ssi provides cash to help low-income aged blind and disabled people meet basic needs for food clothing and shelter the internal_revenue_service has concluded that payments make by governmental units under legislatively provided social benefit programs for the promotion of the general welfare ie based on need are not includible in the gross_income of the recipients of the payments for example revrul_78_170 1978_1_cb_24 concludes that payments made by the state of ohio to low income elderly individuals to reduce their cost of winter energy consumption are in the nature of relief payments made for the promotion of the general welfare and therefore are not includible in the recipients’ gross_income thus payments analogous to ssi genin-158659-05 have been held to be for the promotion of the general welfare and therefore not includible in the recipients’ gross_income this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 sec_2 2006_1_irb_7 date if you have any additional questions please contact ----------------------------at -------------------- sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
